            Case 2:19-cv-02080-RFB-VCF Document 25 Filed 10/27/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      SHEILA REDDIC,
4
                            Plaintiff,
5                                                           2:19-cv-02080-RFB-VCF
      vs.                                                   ORDER
6     JAMES RIVER INSURANCE COMPANY,
7                           Defendant.
8           Before the court is the Notice of Withdrawal of Plaintiff’s Motion to Compel Discovery (ECF No.
9    24). Plaintiff states that the parties have reached a settlement agreement in this matter.
10          Accordingly,
11          IT IS HEREBY ORDERED that the hearing on the Motion to Compel Discovery (ECF No. 15)
12   scheduled for 10:00 AM, October 28, 2020, is VACATED.
13          IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for
14   dismissal on or before December 28, 2020.
15

16          DATED this 27th day of October, 2020.
                                                                   _________________________
17
                                                                   CAM FERENBACH
18                                                                 UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
